Name: Council Regulation (EEC) No 3683/85 of 20 December 1985 opening, allocating and providing for the administration of a Community tariff quota for certain catalysts falling within subheading ex 38.19 G of the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy;  mechanical engineering
 Date Published: nan

 No L 351 / 10 Official Journal of the European Communities 28 . 12 . 85 COUNCIL REGULATION (EEC) No 3683/85 of 20 December 1985 opening , allocating and providing for the administration of a Community tariff quota for certain catalysts falling within subheading ex 38.19 G of the Common Customs Tariff THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Whereas production in the Community of certain cata ­ lysts for motor vehicles falling within subheading ex 38.19 G of the Common Customs Tariff is currently insufficient to meet the requirements of the processing industries in the Community ; whereas, consequently, Community supplies of products of this type currently depend to a considerable extent on imports from third countries ; whereas the most urgent Community require ­ ments for the product in question should be met immedi ­ ately on the most favourable terms ; whereas a zero duty Community tariff quota should be opened within the limits of an appropriate amount and for a period expiring on 30 June 1986 ; whereas, in order not to jeopardize the balance of the market for this product, the volume of the quota should be fixed at 35 000 units ; whereas, moreover, provision should be made for the participation of Spain and Portugal from 1 March 1986 ; Article 1 1 . During the period 1 January to 30 June 1986 the Common Customs Tariff duty for catalysts falling within subheading ex 38.19 G of the Common Customs Tariff consisting of a channelled carrier of porous cordierite coated with aluminium oxide containing either platinum or other metals falling within heading No 71.09 of the Common Customs Tariff or their alloys shall be totally suspended within the limit of a Community tariff quota of 35 000 units . Within the limit of this tariff quota Spain and Portugal shall apply customs duties calculated in accordance with the relevant provisions laid down by the 1985 Act of Accession . 2 . If an importer notifies an imminent importation of the product in question in a Member State of the Community of Ten from 1 January 1986 and in Spain or Portugal from 1 March 1986 and requests the benefit of the quota, the Member State concerned shall inform the Commission and draw an amount corresponding to its requirements to the extent that the available balance of the reserve so permits . 3 . The shares drawn pursuant to paragraph 2 shall be valid until the end of the quota period . Whereas it is necessary, in particular, to ensure to all Community importers equal and uninterrupted access to the rates laid down for that quota to all imports of the products concerned into all Member States until the quota has been used up ; whereas , however, since the period of application of the quota is very short and is to cover requirements which cannot be determined with sufficient accuracy, it should not be allocated among the Member States, without prejudice to the drawing against the quota volume of such quantities as they may need, under the conditions and according to a procedure to be deter ­ mined ; whereas this method of management requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quota is used up and inform the Member States thereof ; Article 2 1 . Member States shall take all appropriate measures to ensure that their drawings pursuant to Article 1 (2) are carried out in such a way that imports may be charged without interruption against their accumulated shares of the Community quota. 2 . Each Member State shall ensure that importers of the said goods have access to the quota for such time as the residual balance of the quota volume so permits . 3 . Member States shall charge imports of the said goods against their drawings as and when the goods are entered for free circulation . Whereas , since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union , all transactions concerning the administration of shares allocated to that economic union may be carried out by any one of its members . 28 . 12. 85 Official Journal of the European Communities No L 351 / 11 4. The extent to which the quota has been used up shall be determined on the basis of the imports charged in accordance with paragraph 3 . Article 3 At the request of the Commission , Member States shall inform it of imports actually charged against the quota . Article 4 The Member States and the Commission shall collaborate closely in order to ensure that this Regulation is complied with . Article 5 This Regulation shall enter into force on 1 January 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1985 . For the Council The President R. KRIEPS